Case 1:21-cv-00789-TWP-DML Document 1 Filed 03/31/21 Page 1 of 6 PageID #: 1




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION


MARK COX                                     )
                                             )        Case No.: 1:31-cv-789
Plaintiff,                                   )
vs.                                          )
                                             )
HARTFORD LIFE AND ACCIDENT                   )
INSURANCE COMPANY,                           )
                                             )
Defendant.                                   )
                                             )


        The Plaintiff, MARK COX (“COX”), by and through the undersigned counsel, hereby

sues HARTFORD LIFE AND ACCIDENT INSURANCE COMPANY (“HARTFORD”) and

alleges:

                               PRELIMINARY ALLEGATIONS

        1.     “Jurisdiction”- This action is brought under 29 U.S.C. §§ 1132(a), (e), (f) and (g)

of the Employee Retirement Income Security Act of 1974 (hereinafter “ERISA”) as it involves a

claim by a Plaintiff for employee benefits under an employee benefit plan regulated and

governed under ERISA. Jurisdiction is predicated under these code sections as well as 28 U.S.C.

§ 1331 as this action involves a federal question. This action is brought for the purpose of

recovering benefits under the terms of an employee benefit plan, and to clarify Plaintiff’s rights

under the employee benefit plan administered and funded by the Defendant. Plaintiff seeks relief,

including, but not limited to, payment of benefits, prejudgment and post judgment interest,

reinstatement of plan benefits at issue herein, and attorney’s fees and costs.

        2.     At all times material hereto, COX was a participant and insured under the
Case 1:21-cv-00789-TWP-DML Document 1 Filed 03/31/21 Page 2 of 6 PageID #: 2




Ascension Group Long-term Disability Plan # GLT-206374 (the “LTD” Plan).

          3.    Defendant, HARTFORD, is a Corporation with its principal place of business in

the State of Connecticut, authorized to transact and transacting business in the Southern District

of Indiana.

          4.    HARTFORD is the insurer of benefits under the LTD Plan and acted in the

capacity of a plan administrator.        As the decision maker and payor of plan benefits,

HARTFORD administered the claim with a conflict of interest and the bias this created affected

the claims determination.

          5.    The LTD Plan is an employee welfare benefit plan regulated by ERISA,

established by Ascension Group (“Ascension”), under which COX was a participant, and

pursuant to which COX is entitled to Long Term Disability benefits (“LTD benefits”). Pursuant

to the terms and conditions of the LTD Plan, COX is entitled to LTD benefits for the duration of

his disability, for so long as COX remains disabled as required under the terms and conditions of

the LTD plan.

          6.    Venue is proper in this district under 29 USC 1132 (e)(2), in that defendant,

HARTFORD, is authorized to and is doing business within the Southern District of Indiana and

can be found in the Southern District of Indiana.

  CLAIM FOR BENEFITS, ENFORCEMENT AND CLARIFICATION OF RIGHTS,
PREJUDGMENT AND POSTJUDGMENT INTEREST AND ATTORNEYS’ FEES AND
              COST PURSUANT TO 29 U.S.C. § 1132(a)(1)(B)


          7.    COX incorporates by reference all preceding paragraphs as though fully set forth

herein.

          8.    At all times relevant, COX was an employee of Ascension and a plan participant

under the terms and conditions of the LTD Plan.

                                                2
Case 1:21-cv-00789-TWP-DML Document 1 Filed 03/31/21 Page 3 of 6 PageID #: 3




        9.     While COX was covered under the LTD Plan he suffered a physical disability as a

result of Sickness, which, due to privacy, is detailed within the administrative record, rendering

him disabled as defined under the terms of the LTD Plan.

        10.    “Total Disability” or “Totally Disabled” in the LTD Plan is defined to mean:




        11.    Due to restrictions and limitations arising from a physical “sickness”, resulting in

“disability”, COX submitted a short-term disability claim to Ascension, which was approved and

paid.   In or about February 2019, Ascension and COX notified and submitted a claim to

HARTFORD for long-term disability benefits.

        12.    Beginning on or about February 16, 2019, COX received salary continuation from

his employer which extended the Elimination Period under the LTD Plan through October 25,

2019, the expiration of the salary continuation. As such, the effective date that long-term

disability benefits were set to begin was October 26, 2019.

        13.    By letter dated April 10, 2019, HARTFORD notified COX that it had determined

that “due to lack of Proof of Loss” they were unable to continue their investigation to determine

                                                3
Case 1:21-cv-00789-TWP-DML Document 1 Filed 03/31/21 Page 4 of 6 PageID #: 4




if he was Disabled throughout and beyond the Elimination Period. HARTFORD also informed

COX that it would request a medical update from his physician in late September 2019 in order

to determine eligibility beyond October 26, 2019.

       14.       HARTFORD subsequently received medical updates, records and statements

from COX’s treatment providers supporting that COX was disabled and unable to perform the

Essential Duties of his Occupation; however, despite receiving more than sufficient Proof of

Loss, HARTFORD informed COX by letter dated December 6, 2019 that it would not be paying

his long-term disability claim.

       15.       On June 2, 2020, COX timely appealed HARTFORD’s adverse benefit

determination.

       16.       By letter dated November 24, 2020, HARTFORD notified COX that it had

affirmed its adverse determination and upheld its decision to deny him his LTD benefits.

       17.       COX has fully complied with filing all mandatory administrative appeals required

under the LTD Plan.

       18.        HARTFORD breached the LTD Plan and violated ERISA in the following

respects:

             a. Failing to pay LTD benefits to COX at a time when HARTFORD and the LTD

                 Plan knew, or should have known, that Plaintiff was entitled to those benefits

                 under the terms of the LTD Plan, as COX was disabled and unable to work and

                 therefore entitled to benefits.

             b. After COX’s claim was denied in whole or in part, HARTFORD failed to

                 adequately describe to COX any additional material or information necessary for

                 COX to perfect his claim along with an explanation of why such material is or



                                                   4
Case 1:21-cv-00789-TWP-DML Document 1 Filed 03/31/21 Page 5 of 6 PageID #: 5




                   was necessary.

                c. HARTFORD failed to properly and adequately investigate the merits of COX’s

                   disability claim and failed to provide a full and fair review of COX’s claim.

    19.        COX believes and alleges that HARTFORD wrongfully denied his claim for LTD

benefits under the LTD Plan, by other acts or omissions of which COX is presently unaware, but

which may be discovered in this future litigation and which COX will immediately make

HARTFORD aware of once said acts or omissions are discovered by COX.

          20.      As a proximate result of HARTFORD’s wrongful conduct and failure to pay

benefits, COX has suffered damages for loss of disability benefits in a total sum to be shown at

the time of trial.

          21.      As a further direct and proximate result of this improper determination regarding

COX’s claim for benefits, COX, in pursuing this action, has been required to incur attorney’s

costs and fees. Pursuant to 29 U.S.C. § 1132(g)(1), COX is entitled to have such fees and costs

paid by HARTFORD.

          22.      HARTFORD’s wrongful conduct has created uncertainty where none should

exist; therefore, COX is entitled to enforce his rights under the terms of the LTD Plan and to

clarify his right to future benefits under the LTD Plan.

                                       REQUEST FOR RELIEF

          WHEREFORE, MARK COX prays for relief against THE HARTFORD LIFE AND

ACCIDENT INSURANCE COMPANY as follows:

          1.       Payment of disability benefits due Plaintiff;

          2.       An order declaring that Plaintiff is entitled to immediate reinstatement to the LTD

Plan, with all ancillary benefits to which he is entitled by virtue of his disability, and that benefits



                                                     5
Case 1:21-cv-00789-TWP-DML Document 1 Filed 03/31/21 Page 6 of 6 PageID #: 6




are to continue to be paid under the LTD Plan for so long as Plaintiff remains disabled under the

terms of the LTD Plan;

       3.      In the alternative to the relief sought in paragraphs 1 and 2, an order remanding

Plaintiff’s claim to the claims administrator to the extent any new facts or submissions are to be

considered;

       4.      Pursuant to 29 U.S.C. § 1132(g), payment of all costs and attorneys’ fees incurred

in pursuing this action;

       5.      Payment of prejudgment and post judgment interest as allowed for under ERISA;

and

       6.      Such other and further relief as this Court deems just and proper.



                                                     ATTORNEYS DELL AND SCHAEFER,
                                                     CHARTERED
                                                     Attorneys for Plaintiff
                                                     2404 Hollywood Boulevard
                                                     Hollywood, FL 33020
                                                     Phone: (954) 620-8300
                                                     Fax: (800) 531-8935

                                                     _/s/ Cesar Gavidia________________
                                                     CESAR GAVIDIA, ESQUIRE
                                                     Florida Bar No.: 015263
                                                     GREGORY MICHAEL DELL, ESQUIRE
                                                     Florida Bar No.: 299560




                                                6
